DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 merely reiterates a portion of the language of claim 6 from which it depends “Claim 7: The method as claimed in claim 6, wherein the image content is located outside of the identified region (3)”.  Hence claim 7 fails to further limit the subject matter of the claim from which it depends, because claim 7 has the same scope as the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgescu et al (US 2005/0074154).

With respect to Claim 1: A method for marking an image region in an image of an image sequence, comprising the steps of: [Georgescu (Fig 1, para 0026-0028) has disclosed a processor and imaging sensor for receiving and processing image data using software to perform an algorithm stored on said system.]
identifying (S2) an image region (3) in a first image (1) of the image sequence, [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034).]
determining (S4) a transformation between the first image (1) and a second image (4) of the image sequence, [Georgescu (para 0034-0035, 0044-0048) using optical flow the global motion between consecutive frames is found, and comprises at least translation and rotation transformation between consecutive image frames.]
transforming (S5) the image region (3) based on the determined transformation, and [The compensation/transformation of each image frame in the sequence based on the determined Global Motion translation and rotational parameters Is performed by the method of Georgescu (para 0048-0052 and algorithm following para 0052 of the disclosure.]
presenting (S6) the transformed image region (3') in the second image (4). [Step 10 of algorithm following para 0053 indicates the compensated image results for each frame of the sequence, hence including a corresponding second frame.  Furthermore the data output of the process of Georgescu is output to at least the display (item 108 and “data output” of Fig 1).]

With respect to Claim 2: The method as claimed in claim 1, wherein
the steps of determining (S4), transforming (S5), and presenting (S6) are repeated for further images in the image sequence. [As per the above discussion of claim 1, para 0048-0052, and the corresponding algorithm repeated for each frame of the sequence (after para 0052): These claim limitations have been disclosed by Georgescu.]

With respect to Claim 4: The method as claimed in claim 1, wherein
the transformed image region (3') is presented utilizing a superposition of the image region (3) in the second image (4). [As per the above discussion each image region of each frame is superposed by the transformation determined by the global motion analysis, hence a second frame having a corresponding image region compensated for the global motion is superposed in second frame by the disclosed compensation process of Georgescu.]

With respect to Claim 6: The method as claimed in claim 1, wherein
the transformation is determined based on correspondences (5) between image content between the first image (1) and the second image (4) in particular wherein the image content is located outside of the identified region (3). [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034). As per Fig 3, the optical flow determination region is the area outside of the identified contour (para 0033).]

With respect to Claim 7: The method as claimed in claim 6, wherein
the image content is located outside of the identified region (3). [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034). As per Fig 3, the optical flow determination region is the area outside of the identified contour (para 0033).]

With respect to Claim 8: The method as claimed in claim 1, wherein
a geometric transformation with a plurality of degrees of freedom is used for determining the transformation. [Georgescu (para 0034-0035, 0044-0048) using optical flow the global motion between consecutive frames is found, and comprises at least translation and rotation transformation between consecutive image frames.]

With respect to Claim 10: The method as claimed in claim 1, wherein 
the identification in the first image (1) is implemented based on a colored marker or any other marker (2) in the image region (3). [Landmark points are assigned to identify the region to be tracked, wherein the region to be tracked (para 0061 and 0033) corresponds to the region identified and removed prior to the global optical flow determination. Hence the identification for tracking/region identification is performed at least based on markers that are selected landmarks.]

With respect to Claim 14: The method as claimed in claim 1, wherein
the identification comprises buffering of the image region (3). [As per Fig 1 and the disclosure of Georgescu teaching the digital image processing of each frame and image region: The storage/buffering of said digital data in order to perform the digital image processing disclosed by Georgescu has been disclosed.]

With respect to Claim 15: The method as claimed in claim 1, wherein
the identifying (S2) of the image region (3) in the first image (1) of the image sequence is carried out by segmentation. [Points of the region to be removed are identified and then cutout/removed as per the disclosure of Georgescu (para 0033). Hence the region identified as corresponding to the local region (i.e. not surrounding areas used for Global Motion determination) is segmented from the corresponding frames of the sequence of frames.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claim 1 above, in view of the teachings of Lorenz et al (US 2007/0135705).

With respect to Claim 3: The method as claimed in claim 1, wherein [Georgescu: Step 10 of algorithm following para 0053 indicates the compensated image results for each frame of the sequence, hence including a corresponding second frame.  Furthermore the data output of the process of Georgescu is output to at least the display (item 108 and “data output” of Fig 1). The process of Georgescu being the identification of at least walls/contour of a ventricle/heart region (para 0061). Georgescu has not further disclosed “presenting of the transformed image region only comprises a presentation of a perimeter of the image region.]
the presenting (S6) of the transformed image region (3') only comprises a presentation of a perimeter of the image region (3). [Lorenz (para 0005-0006, 0035, and Figures 3A-3C & Fig 4A-4C) has disclosed process for video image extraction of at least perimeters of a heart type object, and the visual display of the moving image data. The display including a presentation of contour type data as the only information displayed in a superimposed manner on the video image data (para 0028 and 0035). The moving image data comprising the moving contours/perimeter of the object (see Figs 3A-3C and 4A-4C).]
[Lorenz and Georgescu are analogous art of video image processing to extract and analyze video image data corresponding to a ventricle or other living organ having motion. It would have been obvious to one of ordinary skill in the art to modify the non-specific data presentation of Georgescu to display only superimposed contours on the video image data presented to a user as disclosed by Lorenz. The resulting combination performing the reasonably expected result of displaying image data of at least a video image having contour of an extracted image region, because both processes are drawn to the extraction and display of ventricle data and contour tracking of said ventricle. The reason for combining would have been to at least try to highlight features of the displayed image content pertinent to a user that utilizes a system for tracking and viewing walls of a imaged ventricle object. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Lorenz and Georgescu to achieve the limitations of the presently claimed invention.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claims 1 and 4 above, in view of the teachings of Shibata (US 2012/0314094).

With respect to Claim 5: The method as claimed in claim 4, wherein [Georgescu has disclosed superposition of the region of the frame to a compensation position based on the global motion calculated from the video image sequence having a local moving object. Georgescu has not further disclosed the following claim limitation requiring “the superposition in the second image is implemented by alpha blending”.]
the superposition in the second image (4) is implemented by alpha blending. [Shibata (para 0022, 0058-0060, and 0071) has disclosed the determination of a global motion in a video sequence having a locally moving object, wherein the global motion is based on the background area. Shibata further discloses the blending of the motion vector (para 0058-0060 and 0071) representing the global motion by alpha blending.]
[Georgescu and Shibata are analogous art of video image data processing a video image sequence having a locally moving object, the determination of a global motion based on the background of said video image data, and the compensation of the video image data and the local moving object based on the determined global motion. It would have been obvious to one of ordinary skill in the art to modify the compensation of motion blur disclosed by Georgescu by replacing the compensation with an alpha blending of the global motion as disclosed by Shibata to achieve the reasonably expected result of compensation for motion of the video image data based on measured global motion of the background. The motivation to combine would have been to reduce the occurrence of unnatural image caused by drastic changes in a camera shake/motion correction amount by suppressing the motion correction by alpha blending as disclosed by Shibata (para 0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Shibata and Georgescu to achieve the limitations of the present claim.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claims 1 and 8 above, in view of the teachings of Zhang et al (US 2012/0127270).

With respect to Claim 9: The method as claimed in claim 8, wherein [Georgescu has disclosed the determination of rotational and translation related degrees of freedom as part of the determination of the transformation between frames, but has not disclosed the determination of eight degrees of freedom as required by the following claim limitations.]
the geometric transformation is a matrix transformation with eight degrees of freedom. [Zhang (abstract, Fig 2-3, para 0043-0046) has disclosed the refinement of optical flow determination for image data having a foreground with optical flow i.e. motion data, wherein the refinement is performed by a determination of a global motion of the background using an 8 degrees of freedom homography matrix (para 0097, 0114, 0116, 0137, Fig 8-9).]
[Zhang and Georgescu are analogous art of video image data processing to determine global motion of a background region by comparison of consecutive frames. It would have been obvious to modify the determination of motion transformation between frames of Georgescu by replacing the transformation determination and transformation compensation of Georgescu with the eight degree of freedom type transformation of Zhang to achieve the reasonably expected result of determination of the global transformation between sequential video frames as required by the teachings of both references. The motivation for combining would have been to increase the capabilities for correction of motion of the process of Georgescu by utilizing a known method for determining and correcting motion in additional degrees of motion as disclosed by Zhang to perform the reasonably expected result of motion based global frame background correction as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhang and Georgescu to achieve the limitations of the presently claimed invention.]

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claim 1 above, in view of the teachings of Wheelock (US 2009/0316992).

With respect to Claim 11: The method as claimed in claim 1, wherein [Georgescu (para 0033 and 0066) has disclosed a method of locating a local region in sequence of video image data using either manual or automated methods of locating the region. Georgescu has not disclosed “the image region is marked in color by fluorescence” as required by the following claim limitation.]
the image region (3) is marked (2) in color by fluorescence. [Wheelock (abstract, para 0015-0016 and 0046) has disclosed a method of imaging biological specimens (para 0014-0016) and the extraction of the moving living object from said image data (background subtraction – para 0042-0043). The process of Wheelock including identifying fluorescence markers from illuminated fluorochromes (para 0015-0016, 0017-0022, 0046).]
[Georgescu and Wheelock are analogous art of image data processing to extract moving objects from image data to observe said extracted objects. It would have been obvious to one of ordinary skill in the art to modify the teachings of Georgescu such that the correction of motion in the capture of video image data disclosed by Georgescu is performed on the imaging and image processing of Wheelock disclosing the capture of objects and the extraction of objects from a background, wherein the combination would result in performing the correction of motion disclosed by Georgescu on the imaging application of Wheelock. The motivation for combining would have been to reduce the effects of global motion when imaging moving objects regions as disclosed by Georgescu, by utilizing the corrective process of Georgescu in an alternative application that is still similarly drawn to the imaging and analysis of a moving object. As a result of said combination the imaging of a subject using fluorochromes, fluorescence, and illumination as disclosed by Wheelock, the segmentation to exclude remove the object region as disclosed by Wheelock and required by the teachings of Georgescu, the correction of global motion based on the resulting background image as disclosed by Georgescu, and the analysis of the corrected object region as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Wheelock and Georgescu to achieve the limitations of the present claim.]

With respect to Claim 12: The method as claimed in claim 11,
wherein the fluorescence is provided by addition of fluorochromes. [Wheelock – para 0017-0022]

With respect to Claim 13: The method as claimed in claim 1, wherein
the identification is implemented in automated form by recording an image using a different illumination source. [Wheelock – para 0017-0022, wherein the different illumination source is at least the multiple wavelength excitation of para 0017.]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666